Title: H. Thompson Jr. to James Madison, 26 February 1828
From: Thompson, H. Jr.
To: Madison, James


                        
                            
                                Dr Sir,
                            
                            
                                
                                    Uniontown Fayette Co. Pena
                                
                                Feby. 26. 1828
                            
                        

                        Since the institution of "Madison College" in this place, a Society has been formed called the "Madison
                            Literary Society" composed of the Students and a number of the young men of town, whose object is the promotion of
                            "Literature Friendship and Morality"
                        As the friend and patron of Said object and in consequence of the very high Estimation in which you are held
                            by the Members of the Society—they have elected you an Honorary member of their body.
                        Be pleased Dr Sir as soon as convenient to inform us and through us the Society, whether you accept the honor
                            intended to be conferred. Very respectfully Yours &c.
                        
                            
                                H. Thompson Jr
                            
                            President
                            
                                J. B. Lyon
                            
                            Scribe
                        
                    